DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Missing word “and”.
Claim 1 recites: “…an odor reducing device for a cat litterbox, comprising: 
a housing having a front sidewall and a rear sidewall, the front and rear sidewalls together defining a top opening that opens to an interior of the housing; 
a fastener attached to the housing and configured to support the housing on the litterbox.”  
The word “and” is missing between the two limitations. 
For purposes of examination, examiner will interpret claim 1 as reciting: “…an odor reducing device for a cat litterbox, comprising: 
a housing having a front sidewall and a rear sidewall, the front and rear sidewalls together defining a top opening that opens to an interior of the housing; and
a fastener attached to the housing and configured to support the housing on the litterbox.”  




	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schimanski, G. (US Pat. No. 4,261,957, hereinafter Schimanski).
In regards to Claim 1, Schimanski discloses an odor reducing device for a cat litterbox, comprising: 
a housing (#1) having a front sidewall and a rear sidewall, the front and rear sidewalls together defining a top opening that opens to an interior of the housing (#1) (see figures 1-2 below and column 2, lines 55-59); and
a fastener (#2, #6, #12) attached to the housing (#1) and configured to support the housing (#1) on the litterbox (see figures 1-2 below and column 2, lines 55-59).

    PNG
    media_image1.png
    505
    411
    media_image1.png
    Greyscale

Examiner notes that although Schimanski fails to disclose that the odor reducing device is for a cat litter box, Schimanski’s odor reducing device is capable of being supported on a cat litterbox, as Schimanski’s odor reducing device discloses substantially identical structural limitations as claimed by the applicant. It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are presumed inherent.  See MPEP 2112.01.
Further, examiner points out that the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the .
Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schimanski, G. (US Pat. No. 4,301,556, hereinafter ‘556).
In regards to Claim 1, ‘556 discloses an odor reducing device for a cat litterbox, comprising: 
a housing (#1) having a front sidewall and a rear sidewall, the front and rear sidewalls together defining a top opening that opens to an interior of the housing (#1) (see figures 1-4 and column 2, lines 32-42); and
a fastener (#2-#7) attached to the housing (#1) and configured to support the housing (#1) on the litterbox (see figures 1-4 and column 2, lines 32-53).
Examiner notes that although ‘556 fails to disclose that the odor reducing device is for a cat litter box, ‘556’s odor reducing device is capable of being supported on a cat litterbox, as ‘566’s odor reducing device discloses substantially identical structural limitations as claimed by the applicant. It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are presumed inherent.  See MPEP 2112.01.
Further, examiner points out that the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the .
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer et al. (US Pat. No. 4,777,670, hereinafter Klinkhammer).
In regards to Claim 1, Klinkhammer discloses an odor reducing device for a cat litterbox, comprising: 
a housing (#10) having a front sidewall and a rear sidewall (#14), the front and rear sidewalls (#14) together defining a top opening that opens to an interior of the housing (#10) (see figures 1-4)
a fastener (#15, #15a) attached to the housing (#10) and configured to support the housing (#10) on the litterbox (see figures 1-4 and column 2, lines 32-53).
Examiner notes that although Klinkhammer fails to disclose that the odor reducing device is for a cat litter box, Klinkhammer’s odor reducing device is capable of being supported on a cat litterbox, as Klinkhammer’s odor reducing device discloses substantially identical structural limitations as claimed by the applicant. It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are presumed inherent.  See MPEP 2112.01.
Further, examiner points out that the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the 
In regards to Claim 2, Klinkhammer discloses further comprising an odor reducing pod (#26) removably disposed in the interior of the housing (#10) through the top opening (see figures 1 and 3).
In regards to Claim 3, Klinkhammer discloses wherein the front and rear sidewalls together define a bottom opening (#31) that has a maximum width that is less than a maximum width of the odor reducing pod (#26) (see figure 3).
Claims 1-4 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hautmann et al. (US Pat. No. 4,168,551, hereinafter Hautmann).
In regards to Claim 1, Hautmann discloses an odor reducing device for a cat litterbox, comprising: 
a housing (#1) having a front sidewall (#2) and a rear sidewall (#3), the front and rear sidewalls together defining a top opening that opens to an interior (#7) of the housing (#1) (see figures 1-2 and column 3, lines 34-58); and
a fastener (#26) attached to the housing (#1) and configured to support the housing (#1) on the litterbox (see figures 1-2 and column 4, lines 24-29).
Examiner notes that although Hautmann fails to disclose that the odor reducing device is for a cat litter box, Hautmann’s odor reducing device is capable of being supported on a cat litterbox, as Hautmann’s odor reducing device discloses substantially identical structural limitations as claimed by the applicant. It has been held that when the 
Further, examiner points out that the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and therefore, the preamble is not considered a limitation and is of no significance to claim construction.  It has been held that if the prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See MPEP 2111.02-II.
In regards to Claim 2, Hautmann discloses further comprising an odor reducing pod (#14) removably disposed in the interior (#7) of the housing (#1) through the top opening (see figures 1-3 and column 1, lines 19-24 and column 3, lines 50-58; Hautmann discloses a coloring block (#14), which may contain disinfectants or deodorants, as well as cleansing agents.  This is considered equivalent to the odor reducing pod as claimed by the applicant).
In regards to Claim 3, Hautmann discloses wherein the front (#2) and rear sidewalls (#3) together define a bottom opening (#18, #22) that has a maximum width that is less than a maximum width of the odor reducing pod (#14) (see figures 1-3).
In regards to Claim 4, Hautmann discloses wherein the front sidewall (#2) includes a plurality of vents (#9) opening to the interior (#7) of the housing (#1) (see figures 1-3 and column 3, lines 44-46).
In regards to Claim 18, Hautmann discloses wherein the top opening is a top slot (see figure 1).  
. 
Claims 1-2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Colon, A. (US Pat. No. 5,460,787, hereinafter Colon).
In regards to Claim 1, Colon discloses an odor reducing device (#10) for a cat litterbox, comprising: 
a housing (#40) having a front sidewall (#42) and a rear sidewall (#44), the front and rear sidewalls together defining a top opening (#46) that opens to an interior of the housing (#40) (see figure 1 and column 4, lines 16-33); and
a fastener (#58) attached to the housing (#40) and configured to support the housing (#40) on the litterbox (see figure 1 and column 4, lines 38-46).
Examiner notes that although Colon fails to disclose that the odor reducing device is for a cat litter box, Colon’s odor reducing device is capable of being supported on a cat litterbox, as Colon’s odor reducing device discloses substantially identical structural limitations as claimed by the applicant. It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are presumed inherent.  See MPEP 2112.01.
Further, examiner points out that the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the 
In regards to Claim 2, Colon discloses an odor reducing pod (#20) removably disposed in the interior of the housing through the top opening (#46) (see figure 1 and column 4, lines 16-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hautmann.
In regards to Claim 5, Hautmann discloses wherein the fastener (#26) is attached to the front sidewall (#2) so that the rear sidewall (#3) faces towards a litterbox interior and the front sidewall (#2) faces a litterbox exterior when the odor reducing device is supported to the litterbox (see figures 1-3).
Examiner notes that although Hautmann does not explicitly disclose wherein the fastener (#26) is attached to the rear sidewall (#3) so that the front sidewall (#2) faces towards a litterbox interior and the rear sidewall (#3) faces a litterbox exterior when the odor reducing device is supported to the litterbox, transposing the fastener to be in the opposite sidewall is a mere engineering design choice in order to obtain a desired end-result, such as for an improved aesthetic appears, has no patentable weight and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 19, Hautmann discloses the odor reducing device as recited in claim 18.  Although Hautmann does not explicitly disclose wherein the bottom opening (#18, #22) is a bottom slot, changing the shape of the bottom opening to the shape of a bottom slot is a mere engineering design choice in order to obtain a desired end result, such as for an improved aesthetic appearance or for improved fragrance release, is . 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hautmann in view of Amazon.com (Mainetti 5131 Clear Plastic Hangers with 360 Swivel Metal Hook and Sturdy Metal Non-Slip Padded Clips, Amazon.com, hereinafter Amazon).
In regards to Claim 6, Hautmann discloses the odor reducing device as recited in claim 5, but fails to disclose wherein the fastener is rotatably attached to the rear sidewall.
However, Amazon teaches Mainetti 5131 Clear Plastic Hangers with 360 Swivel Metal Hook, which comprises hanger with a hook, i.e. fastener, and the hook is rotatably attached to a sidewall for easily hanging garments (see page 1). 
In view of this, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hautmann by substituting a known fastener hook for another known fastener hook, such as a hook being rotatably attached to the rear sidewall, as claimed by the applicant, with a reasonable expectation of success, as Amazon teaches Mainetti 5131 Clear Plastic Hangers with 360 Swivel Metal Hook, which comprises hanger with a hook, i.e. fastener, and the hook is rotatably attached to a sidewall for easily hanging garments (see page 1). 
In regards to Claim 7, Hautmann discloses wherein the fastener (#26) is a hook (see figure 1).  
Claim 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hautmann in view of Nguyen et al. (US Pat. Pub. No. 2007/0245470, hereinafter Nguyen).
Claim 8, Hautmann discloses the odor reducing device as recited in claim 5, but fails to disclose wherein the front and rear sidewall are detachably attached to each other.
However, Nguyen teaches a device useful for the delivery of a treatment composition to a sanitary appliance while simultaneously dispensing a fragrance or perfume to the ambient environment outside of the sanitary appliance (see paragraph [0004]).  The device (#10) comprises a housing (#20) having a front sidewall (#21), i.e. front body part, and a rear sidewall (#22), i.e. back body part, and a fastener (#41, #42) attached to the housing and configured to support the housing (#20) on the sanitary appliance.  The front and back body parts are detachably attached to each other by an intermediate hinge to form the dispenser body (#20), i.e. housing (see figures 1-3 and paragraphs [0121] and [0126]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hautmann by having the front and rear sidewalls to be detachably attached to each other, as claimed by the applicant, with a reasonable expectation of success, as Nguyen teaches a device useful for the delivery of a treatment composition to a sanitary appliance while simultaneously dispensing a fragrance or perfume to the ambient environment outside of the sanitary appliance comprising a housing having a front sidewall and a rear sidewall and a fastener attached to the housing and configured to support the housing on the sanitary appliance, whereby the front and back body parts are detachably attached to each other by an intermediate hinge to form the dispenser body, i.e. housing, thereby 
In regards to Claim 10, Hautmann discloses the odor reducing device as recited in claim 2, but fails to disclose wherein the front and rear sidewall are detachably attached to each other.
However, Nguyen teaches a device useful for the delivery of a treatment composition to a sanitary appliance while simultaneously dispensing a fragrance or perfume to the ambient environment outside of the sanitary appliance (see paragraph [0004]).  The device (#10) comprises a housing (#20) having a front sidewall (#21), i.e. front body part, and a rear sidewall (#22), i.e. back body part, and a fastener (#41, #42) attached to the housing and configured to support the housing (#20) on the sanitary appliance.  The front and back body parts are detachably attached to each other by an intermediate hinge to form the dispenser body (#20), i.e. housing (see figures 1-3 and paragraphs [0121] and [0126]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hautmann by having the front and rear sidewalls to be detachably attached to each other, as claimed by the applicant, with a reasonable expectation of success, as Nguyen teaches a device useful for the delivery of a treatment composition to a sanitary appliance while simultaneously dispensing a fragrance or perfume to the ambient environment outside of the sanitary appliance comprising a housing having a front sidewall and a rear sidewall and a fastener attached to the housing and configured to support the housing on the sanitary appliance, whereby the front and back body parts are detachably attached to 
In regards to Claim 11, Hautmann in view of Nguyen, discloses the odor reducing device as recited in claim 10.  Nguyen further teaches wherein the front sidewall (#21) has a pair of first side edges, the rear sidewall (#22) has a pair of second side edges that correspond to the pair of first side edges to detachably connect to the front sidewall along the pair of first and second side edges (see figure 5 below).

    PNG
    media_image2.png
    516
    510
    media_image2.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hautmann by having the front sidewall having a pair of first side edges, the rear sidewall having a pair of second side edges that correspond to the pair of first side edges to 
In regards to Claim 12, Hautmann discloses wherein the front sidewall (#2) includes a plurality of vents (#9) opening to the interior (#7) of the housing (#1) (see figures 1-3 and column 3, lines 44-46).
	In regards to Claim 13, Hautmann discloses wherein the plurality of vents (#9) includes at least one elongated opening (see figure 1).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hautmann in view of Nguyen and further in view of Barthel et al. (US Pat. Pub. No. 2005/0148479, hereinafter Barthel).
In regards to Claim 14, Hautmann in view of Nguyen, discloses the odor reducing device as recited in claim 13, but fails to disclose wherein the front sidewall includes a circular recess on a front surface of the front sidewall.

	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hautmann, in view of Nguyen, by having the front sidewall to include a circular recess on a front surface of the front sidewall, as claimed by the applicant, with a reasonable expectation of success, as Barthel teaches a fragrance release system comprising a housing, i.e. accommodation chamber, having a front sidewall and a rear sidewall, and a fastener attached to the housing and configured to support the housing to an enclosed space for deodorizing and/or fragrancing the enclosed space, whereby the front sidewall includes a circular recess on a front surface of the front sidewall to simplify the filling operation of the fragrance release system (see figures 1 and 4 and paragraphs [0119] and [0126]).
	In regards to Claim 15, Hautmann, in view of Nguyen and Barthel, discloses the odor reducing device as recited in claim 14.  Barthel further teaches wherein the plurality of vents (#13) includes a plurality of first elongated openings (#13) disposed adjacent to a first lateral side of the circular recess, and a plurality of second elongated openings 

    PNG
    media_image3.png
    475
    707
    media_image3.png
    Greyscale


It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hautmann, in view of Nguyen, by having the plurality of vents to include a plurality of first elongated openings disposed adjacent to a first lateral side of the circular recess, and a plurality of second elongated openings disposed adjacent to a second lateral side of the circular recess, the first and second lateral sides being opposite of each other, as claimed by the applicant, with a reasonable expectation of success, as Barthel teaches a fragrance release system comprising a housing, i.e. accommodation chamber, having a front sidewall and a rear sidewall, a fastener attached to the housing and configured to 
In regards to Claim 16, Hautmann in view of Nguyen and Barthel, discloses the odor reducing device as recited in claim 15.  Although Hautmann, as modified above, does not explicitly disclose wherein the plurality of vents further include a pair of triangular openings, changing the shape of some of the openings to have a triangular shape is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance or for improved fragrance release, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 17, Hautmann in view of Nguyen and Barthel, discloses the odor reducing device as recited in claim 16.  Although Hautmann, as modified above, does not explicitly disclose wherein a first triangular opening of the pair of triangular openings being disposed on a first top side of the front sidewall, a second triangular opening of the pair of triangular openings being disposed on a second top side of the front sidewall, the first and second top sides being opposite of one another along the front .
Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer in view of Nguyen.
In regards to Claim 4, Klinkhammer discloses the odor reducing device as recited in claim 3, but fails to disclose wherein the front sidewall includes a plurality of vents opening to the interior of the housing. 
However, Nguyen teaches a device useful for the delivery of a treatment composition to a sanitary appliance while simultaneously dispensing a fragrance or perfume to the ambient environment outside of the sanitary appliance.  The device (#10) comprises a housing (#20) having a front sidewall (#21), i.e. front body part, and a rear sidewall (#22), i.e. back body part, and a fastener (#41, #42) attached to the housing and configured to support the housing (#20) on the sanitary appliance.  The front sidewall (#21) comprises a plurality of passages (#28) which breach from sidewall (#21) and provides means for the egress of treatment composition from within the dispenser body (#20), i.e. housing (see figure 1 and paragraphs [0004] and [0121]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hautmann by having the front sidewall to include a plurality of vents opening to the interior of the housing, as claimed by the applicant, with a reasonable expectation of success, as 
In regards to Claim 5, Klinkhammer discloses wherein the fastener (#15, #15a) is attached to the front sidewall so that the front sidewall faces towards a litterbox interior and the rear sidewall (#14) faces a litterbox exterior when the odor reducing device is supported to the litterbox (see figures 1-3).
Examiner notes that although Klinkhammer does not explicitly disclose wherein the fastener (#15, #15a) is attached to the rear sidewall (#14) so that the front sidewall faces towards a litterbox interior and the rear sidewall (#14) faces a litterbox exterior when the odor reducing device is supported to the litterbox, transposing the fastener to be in the opposite sidewall is a mere engineering design choice in order to obtain a desired end-result, such as for an improved aesthetic appears, has no patentable weight and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 8, Klinkhammer, in view of Nguyen, discloses the odor reducing device as recited in claim 5.  Nguyen further teaches wherein the front (#21) and 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hautmann by having the front and rear sidewalls to be detachably attached to each other, as claimed by the applicant, with a reasonable expectation of success, as Nguyen teaches a device useful for the delivery of a treatment composition to a sanitary appliance while simultaneously dispensing a fragrance or perfume to the ambient environment outside of the sanitary appliance comprising a housing having a front sidewall and a rear sidewall and a fastener attached to the housing and configured to support the housing on the sanitary appliance, whereby the front and back body parts are detachably attached to each other by an intermediate hinge to form the dispenser body, i.e. housing, thereby facilitating the installation of the odor reducing device (see figures 1-3 and paragraphs [0121] and [0126]).
In regards to Claim 9, Klinkhammer discloses wherein the rear sidewall (#14) is devoid of vents (see figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759